Citation Nr: 0307220	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES
 
1.  Entitlement to service connection for a neuropsychiatric 
disability.

2.  Entitlement to a total disability rating for compensation 
purpose on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant reportedly served on active duty from January 
1996 to February 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for multiple 
sclerosis and a TDIU.

In November 2000, the Board recharacterized the service 
connection issue as a claim for service connection for a 
neuropsychiatric disability, granted service connection for 
residuals of a deviated nasal septum repair, and remanded the 
issue of service connection for a neuropsychiatric disability 
and a TDIU. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In response to letters sent to the appellant from the Board 
regarding the issues on appeal, the appellant submitted a 
statement from her spouse.  Her spouse stated that the 
appellant now had a heart condition.  The appellant's 
service-connected disabilities include hyperthyroidism and 
Grave's disease.  Although those disorders are currently 
rated as 10 percent disabling under Diagnostic Code 7904 
(hyperparathyroidism), Diagnostic Code 7900 (hyperthyroidism) 
reflects that the appellant could receive a higher rating 
based on cardiac symptomatology.  Therefore, the appellant 
has raised the issues of increased ratings for 
hyperthyroidism and Grave's disease and such are inextricably 
intertwined with the issue of a TDIU.  Babchak v. Principi, 3 
Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Additionally, the appellant in a June 1997 VA Form 21-526 
raised the issue of service connection for low back pain and 
in a September 1997 statement, she raised a broader service 
connection issue of back pain, as opposed to merely low back 
pain.  Although the RO adjudicated the issue of service 
connection for coccyx pain in a January 1998 rating decision, 
the issue of service connection for back pain, to include low 
back pain, has not been adjudicated.  This service connection 
issue is inextricably intertwined with the issue of a TDIU.  
Moffitt v. Brown, 10 Vet. App. 214 (1997); Harris, 1 Vet. 
App. at 183.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The initial consideration and adjudication of an inextricably 
intertwined issue is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001) 

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issue and the 
claims for increased ratings, the RO will be asked to 
accomplish additional necessary development to include 
obtaining medical records, the appellant's vocational 
rehabilitation file, and another VA examination.  



Moreover, the RO did not verify the appellant's period of 
active service or character of discharge as required by the 
November 2000 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:
 
1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for her 
service-connected disabilities from 
September 1998 to the present, and 
neurologic and psychiatric symptomatology 
from March 1997 to the present.  After 
obtaining appropriate authorization, the 
RO should obtain any medical records not 
currently on file.  

In any event, the RO should obtain all 
records from Dr. P.T., Jr. (initials); 
all records from the VA medical center in 
Las Vegas, Nevada, from February 2001 to 
the present; all reports of magnetic 
resonating scans and spinal taps 
performed at Mike O'Callahan Federal 
Hospital from June 1998 to the present; 
and any medical records, such as 
psychiatric evaluations, performed in 
conjunction with the appellant's 
employment with the United States Postal 
Service.  The RO should also contact 
Mountain Diagnostics to determine if the 
veteran reported for the VA fee basis MRI 
scan that was scheduled for August 24, 
1998, and if so, obtain the report of 
that study.  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA.

4.  The RO should inform the appellant 
that in February 2001 she requested two 
copies of her treatment records from the 
VA medical center in Las Vegas, Nevada, 
one of which was to be submitted to the 
Federal Government and the other to the 
State of Nevada.  The RO should ask the 
appellant to report all disability claims 
that she has filed, including any claim 
for Social Security disability benefits.  
The RO should make reasonable efforts to 
obtain records pertaining to any 
disability claims filed by the appellant, 
including any records from the Social 
Security Administration.  If any attempts 
to obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA.

5.  The RO should ask the appellant to 
provide detailed information about her 
post-service employment history.

6.  The RO should verify the appellant's 
period of active service and character of 
discharge.

7.  The RO should associate the 
appellant's vocational rehabilitation 
file with the claims file.

8.  The RO should arrange for VA 
examinations by a neurologist and a 
psychiatrist to determine the nature and 
etiology of the appellant's 
neuropsychiatric disability.

The appellant's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examiners must 
annotate the examination reports in this 
regard.  Any further indicated studies 
should be performed.  

The appellant's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.

The neurologist should report any, and 
all, diagnosed neurologic disabilities 
and provide explicit responses to the 
following with a complete rationale for 
any opinions expressed:

(a) For each diagnosed neurologic 
disability, is it as likely as not that 
such a disability began in active 
service, including the documented in-
service complaints of rectal pain and 
spasms, the onset of the appellant's in-
service pregnancy, and any other reported 
in-service symptomatology?

(b) If the answer to (a) is no, is it as 
likely as not that such a disability 
began within one year of active service?

(c) If the answer to (b) is no, is it as 
likely as not that such a disability is 
otherwise related to active service

(d) If the answer to (c) is no, is it as 
likely as not that such a disability was 
caused by or permanently worsened by the 
service-connected hyperthyroidism and/or 
Grave's disease? If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
neurologist must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the neurologic 
disability;

(2) The increased manifestations that, in 
the neurologist's opinion, are 
proximately due to the service-connected 
hyperthyroidism and/or Grave's disease; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the neurologic disability are 
proximately due to the service-connected 
hyperthyroidism and/or Grave's disease.

The psychiatrist should report any, and 
all, diagnosed psychiatric disabilities 
and provide explicit responses to the 
following with a complete rationale for 
any opinions expressed:

(a) For each diagnosed psychiatric 
disability, is it as likely as not that 
such a disability began in active 
service, including the documented in-
service complaints of rectal pain and 
spasms, the onset of the appellant's in-
service pregnancy, and any other reported 
in-service symptomatology?

(b) If the answer to (a) is no, is it as 
likely as not that such a disability is 
otherwise related to active service

(c) If the answer to (b) is no, is it as 
likely as not that such a disability was 
caused by or permanently worsened by the 
service-connected hyperthyroidism and/or 
Grave's disease?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
psychiatrist must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disability;

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
hyperthyroidism and/or Grave's disease; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disability are 
proximately due to the service-connected 
hyperthyroidism and/or Grave's disease.

(d) If the answer to (c) is no, is it as 
likely as not that such a disability was 
caused by or permanently worsened by a 
neurologic disability?  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the psychiatrist must address 
the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disability;

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to a neurologic 
disability; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disability are 
proximately due to a neurologic 
disability.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
then review the examination reports 
pertaining to action paragraph 8 to 
ensure that they are responsive to the 
Board's instructions.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

10.	The RO should adjudicate the claims 
of service connection for back pain, 
including low back pain, and the 
claims for increased ratings for 
hyperthyroidism and Grave's disease.  
If the RO finds that additional 
development regarding these issues is 
warranted, it should be undertaken.  

11.	If service connection is denied for 
back pain, including low back pain, 
or the maximum scheduler ratings for 
hyperthyroidism and Grave's disease 
are not granted, the appellant should 
be informed and told of the need to 
appeal if she disagrees with the 
decision.  

12.  The RO should readjudicate the claim 
of service connection for a 
neuropsychiatric disability on a direct 
basis and as secondary to the service-
connected hyperthyroidism and Grave's 
disease, with consideration of 38 C.F.R. 
§ 3.310 (2002) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the neurologic and 
psychiatric examinations reflect that the 
appellant has separate neurologic and 
psychiatric disabilities, the RO should 
readjudicate the issue on appeal with 
consideration of service connection for 
each diagnosed neurologic and psychiatric 
disability.  If service connection is 
granted for any neurologic disability, 
service connection for a psychiatric 
disability as secondary to a service-
connected neurologic disability should be 
considered, if service connection is not 
otherwise warranted for any diagnosed 
psychiatric disability.

13.  Thereafter, the RO should arrange 
for a VA general medical examination of 
the appellant in order to determine the 
nature and extent of severity of her 
service-connected disabilities.  Any 
additional examinations by specialists, 
as warranted, should also be conducted.


The appellant's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examiner(s) must 
annotate the examination report(s) in 
this regard.  Any further indicated 
studies should be performed.

The examiner should render an opinion on 
whether the appellant is unable to secure 
and follow a substantially gainful 
employment by reason of her service-
connected disabilities.

All findings must be reported in detail, 
a complete rationale must be given for 
any opinion(s) expressed, and the 
foundation for all conclusions should be 
clearly set fort.  A comprehensive report 
that addresses the aforementioned should 
be provided and associated with the 
claims folder.

14.  The RO should review the examination 
report(s) pertaining to action paragraph 
12 to ensure that it is responsive to the 
Board's instructions.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In 
addition, the RO must review the claims 
file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

15.  The RO should readjudicate the claim 
of a entitlement to TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  

The appellant need take no action unless otherwise 
notified by the RO; however, the appellant is 
hereby notified that failure to report for a 
scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her 
claims on appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


